 



Savient Pharmaceuticals, Inc.
Restricted Stock Agreement
(Director Grant)
Granted Under the
Amended and Restated 2004 Incentive Plan
     AGREEMENT made [DATE], between Savient Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and [NAME] (the “Participant”).
     For valuable consideration, including the Participant’s services to the
Company as a member of the Board of Directors of the Company, the parties hereto
agree as follows:
     1. Purchase of Shares.
     The Company shall issue to the Participant, subject to the terms and
conditions set forth in this Agreement, the Company’s Director Compensation
Plan, and in the Company’s Amended and Restated 2004 Incentive Plan (together
with the Company’s Director Compensation Plan, the “Plan”), [#] shares (the
“Shares”) of common stock, $0.01 par value, of the Company (“Common Stock”). The
Shares will be held in book entry by the Company’s transfer agent in the name of
the Participant for that number of Shares issued to the Participant. The
Participant agrees that the Shares shall be subject to the forfeiture provisions
set forth in Section 2 of this Agreement and the restrictions on transfer set
forth in Section 4 of this Agreement.
     2. Vesting.
          (a) In the event that the Participant ceases to be a member of the
Board of Directors of the Company for any reason or no reason prior to the Final
Vesting Date, as defined below, any Unvested Shares shall be forfeited
immediately and automatically to the Company.
          (b) “Unvested Shares” means the total number of Shares multiplied by
the Applicable Percentage at the time the Shares are forfeited. Except as
provided in paragraphs (c) through (d) of this Section 2 and in Section 6(b)
below, the “Applicable Percentage” shall be (i) 100% during the three-month
period ending on the day before the three month anniversary of the date hereof,
(ii) 75% during the three month period beginning on the three month anniversary
of the date hereof and ending on the day before the six month anniversary of the
date hereof; (iii) 50% during the three month period beginning on the six month
anniversary of the date hereof and ending on the day before the nine month
anniversary of the date hereof; (iv) 25% during the three month period beginning
on the nine month anniversary of the date hereof and ending on the day before
the earlier of the one year anniversary of the date hereof or the Company’s next
annual meeting of stockholders, the “Final Vesting Date”; and (v) 100% beginning
on the Final Vesting Date.
          (c) Notwithstanding the foregoing, if the Participant ceases to be a
member of the Board of Directors of the Company prior to the Final Vesting Date,
then the “Applicable Percentage” shall immediately and thereafter be 100% less
the product of 0.00274% times the number of days that have elapsed after the
date hereof and through and including the Participant’s last day as a member of
the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



          (d) Notwithstanding the foregoing, if a Change in Control (as defined
in the Company’s Amended and Restated 2004 Incentive Plan) of the Company
occurs, the “Applicable Percentage” shall immediately and thereafter be 0%.
     3. Restrictions on Transfer.
          (a) The Participant shall not sell, assign, transfer, pledge,
hypothecate or otherwise dispose of, by operation of law or otherwise
(collectively “transfer”) any Shares, or any interest therein, until such Shares
have vested, except that the Participant may transfer such Shares (i) to or for
the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the Board of Directors
(collectively, “Approved Relatives”) or to a trust established solely for the
benefit of the Participant and/or Approved Relatives, provided that such Shares
shall remain subject to this Agreement (including without limitation the
restrictions on transfer set forth in this Section 3 and the forfeiture
provisions contained in Section 2) and such permitted transferee shall, as a
condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement or (ii) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation), provided that, in accordance with the Plan and except
as otherwise provided herein, the securities or other property received by the
Participant in connection with such transaction shall remain subject to this
Agreement.
          (b) The Company shall not be required (i) to transfer on its books any
of the Shares which have been transferred in violation of any of the provisions
set forth in this Agreement or (ii) to treat as owner of such Shares or to pay
dividends to any transferee to whom such Shares have been transferred in
violation of any of the provisions of this Agreement.
     4. Restrictive Legends.
     All Shares subject to this Agreement shall be subject to the following
restriction, in addition to any other legends that may be required under federal
or state securities laws:
“The shares of stock represented by this certificate are subject to forfeiture
provisions and restrictions on transfer set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his predecessor in interest), and such Agreement is available for inspection
without charge at the office of the Secretary of the corporation.”
     5. Provisions of the Plan.
     This Agreement is subject to the provisions of the Plan, copies of which
are furnished to the Participant with this Agreement.
     6. Reorganizations.

-2-



--------------------------------------------------------------------------------



 



          (a) As used in this Agreement, a “Reorganization Event” means: (i) any
merger or consolidation of the Company with or into another entity as a result
of which all of the Common Stock of the Company is converted into or exchanged
for the right to receive cash, securities or other property, or is cancelled;
(ii) any exchange of all of the Common Stock of the Company for cash, securities
or other property pursuant to a share exchange transaction; or (iii) any
liquidation or dissolution of the Company.
          (b) Upon the occurrence of a Reorganization Event other than a
liquidation or dissolution of the Company, the forfeiture provisions contained
in Section 2 and the other rights of the Company hereunder shall inure to the
benefit of the Company’s successor and shall apply to the cash, securities or
other property into which the Shares were converted, or for which the Shares
were exchanged pursuant to such Reorganization Event, in the same manner and to
the same extent as they applied to the Shares. Upon the occurrence of a
Reorganization Event involving the liquidation or dissolution of the Company,
all restrictions and conditions on all Restricted Stock Awards then outstanding
shall automatically be deemed terminated or satisfied.
          (c) If, in connection with a Reorganization Event, a portion of the
cash, securities and/or other property received upon the conversion or exchange
of the Shares is to be placed into escrow to secure indemnification or similar
obligations, the mix between the vested and unvested portion of such cash,
securities and/or other property that is placed into escrow shall be the same as
the mix between the vested and unvested portion of such cash, securities and/or
other property that is not subject to escrow.
     7. Miscellaneous.
          (a) Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
          (b) Waiver. Any provision for the benefit of the Company contained in
this Agreement may be waived, either generally or in any particular instance, by
the Board of Directors of the Company.
          (c) Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 3 of this
Agreement.
          (d) Notice. Each notice relating to this Agreement shall be in writing
and delivered in person or by first class mail, postage prepaid, to the address
as hereinafter provided. Each notice shall be deemed to have been given on the
date it is received. Each notice to the Company shall be addressed to it at its
offices at One Tower Center, 14th floor, East Brunswick, New Jersey 08816
(Attention: President). Each notice to the Participant shall be addressed to the
Participant at the Participant’s last known address.

-3-



--------------------------------------------------------------------------------



 



          (e) Pronouns. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.
          (f) Entire Agreement. This Agreement and the Plan constitute the
entire agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.
          (g) Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Participant.
          (h) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.
          (i) Interpretation. The interpretation and construction of any terms
or conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Compensation Committee of the Board of Directors of the Company
shall be final and conclusive.
          (j) Participant’s Acknowledgments. The Participant acknowledges that
he or she: (i) has read this Agreement; (ii) has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; and (iv) is
fully aware of the legal and binding effect of this Agreement.

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            SAVIENT PHARMACEUTICALS, INC.
      By:           Name:           Title:        

                  [Name of Participant]      Address:                          
                                               
                                                                            

-5-